Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2446 Filed 02/18/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


P.A.L. ENVIRONMENTAL SAFETY                     Case No. 19-11630
CORP.
                                                SENIOR U. S. DISTRICT JUDGE
              Plaintiff,                        ARTHUR J. TARNOW

                 v.                             U.S. MAGISTRATE JUDGE
                                                DAVID R. GRAND
NORTH AMERICAN DISMANTLING
CORP. ET AL.

            Defendants.

                                    /


    ORDER GRANTING NADC’S MOTION TO AMEND TO ASSERT A CROSS
 COMPLAINT AGAINST CEC [29] AND GRANTING IN PART AND DENYING IN PART
              CEC’S MOTION FOR RECONSIDERATION [41]

      Plaintiff P.A.L. Environmental Safety Corp. (“PAL”) is a corporation that

conducts asbestos abatement work for demolition projects. Defendant Consumers

Energy Company (“CEC”) owns the JC Weadock Power Plant in Essexville,

Michigan, (“Power Plant”) which was abated, dismantled, and demolished pursuant

to a contract with the project’s prime contractor: Defendant North American

Dismantling Corporation (“NADC”). NADC subcontracted with PAL to perform the

asbestos abatement phase of the project. Defendant North American Specialty



                                 Page 1 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2447 Filed 02/18/21 Page 2 of 11




Insurance Company (“NASIC”) is the surety on a labor and material payment bond

issued to PAL on behalf of NADC. PAL is suing all three defendants to recover

$23,841,833.37 in unpaid labor and materials for its asbestos abatement work at the

Power Plant.

      Before the Court are two motions: NADC’s Motion to Amend to Assert A

Cross Complaint Against CEC [29] and CEC’s Motion for Reconsideration [41],

respectively filed on December 17, 2019 and June 11, 2020. First, NADC’s Motion

to Amend [29] seeks to assert common law indemnity (Count I) and implied

contractual indemnity (Count II) against CEC. (ECF No. 29-1). Although, CEC

originally opposed the motion in its Response [30] on December 30, 2019, it since

changed course and filed an Answer [53] to the Cross Complaint [47] on December

8, 2020. Regardless, because the Court finds that the alleged cross claims arise from

the same transaction and occurrence as the original complaint, the Motion [29] is

GRANTED. Second, CEC’s Motion for Reconsideration [41] asks the Court to cure

defects in the Order Granting in part and Denying in part CEC’s Motion to Dismiss

[39]. For the reasons stated below, the Motion [41] is GRANTED in part and

DENIED in part.




                                    Page 2 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2448 Filed 02/18/21 Page 3 of 11




                              FACTUAL BACKGROUND

      On August 4, 2017, Defendant CEC, as owner, and NADC, as prime

contractor, entered into a written contract in which NADC agreed to abate,

dismantle, and demolish the JC Weadock Power Plant (“Prime Contract”). (Am.

Compl. at ¶ 21). On or about August 29, 2017, PAL, as subcontractor, and NADC,

as prime contractor, entered into a written subcontract in which PAL agreed to

perform abatement of all asbestos containing material (“ACM”) at the Power Plant

(“Subcontract”). (Am. Compl. at ¶ 23). PAL alleges that the scope of the subcontract

is dictated by its August 15, 2017 proposal. (Id.).

      The Subcontract price for PAL’s abatement work was $7,996,331. (Am.

Compl. at ¶ 24). However, as a result of performing extra and changed work, PAL

alleges that it is entitled to an adjusted contract price of $23,883,739.37. (Am.

Compl. at ¶ 25). Specifically, PAL alleges that it performed three categories of

additional work: (1) fly ash and coal dust removal, (2) refractory brick abatement,

and (3) an extra amount of ACM removal.

      In its proposed Cross Complaint, NADC seeks to assert common law

indemnity (Count I) and implied contractual indemnity (Count II) against CEC.

(ECF No. 29-1). NADC claims that its potential liability to PAL is derivative of

CEC’s actions in “(a) commissioning the Golder Report, (b) allowing and ratifying

                                    Page 3 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2449 Filed 02/18/21 Page 4 of 11




Amec Foster Wheeler/Wood to direct PAL’s abatement work and (c) directing PAL

to complete extra work without providing for appropriated changes to the Prime

Contract and Subcontract and without allocating additional funds to compensate

NADC and PAL.” (Id. at 889) In addition, NADC claims CEC breached their Prime

Contract (Count III) by terminating the contract and failing to pay $2,584,186 in

retainage afterwards for NADC’s work on the project. (Id. at 893-94).

                                        ANALYSIS

  I.    NADC’s Motion to Amend [29]


        Although stylized as a motion to amend its counter complaint, the Court

properly construes NADC’s motion [29] as a motion to assert a cross claim under

Federal Rule of Civil Procedure 13(g). Rule 13 states the following:


       (g) Crossclaim Against a Coparty. A pleading may state as a crossclaim
       any claim by one party against a coparty if the claim arises out of the
       transaction or occurrence that is the subject matter of the original action
       or of a counterclaim, or if the claim relates to any property that is the
       subject matter of the original action. The crossclaim may include a claim
       that the coparty is or may be liable to the crossclaimant for all or part of a
       claim asserted in the action against the crossclaimant.

FED. R. CIV. P. 13 (g). The Sixth Circuit has stated that Rule 13 should be liberally

construed and is “intended to avoid circuity of action and to dispose of the entire

subject matter arising from one set of facts in one action, thus administering


                                       Page 4 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2450 Filed 02/18/21 Page 5 of 11




complete and evenhanded justice expeditiously and economically.” LASA Per

L'Industria Del Marmo Societa Per Azioni of Lasa, Italy v. Alexander, 414 F.2d 143,

146 (6th Cir. 1969) (quoting Blair v. Cleveland Twist Drill Co., 197 F.2d 842, 845

(7th Cir. 1952). Furthermore, if a cross-claim “arises[s] out of the subject matter of

the original action and involves the same persons and issues [then] the claim is

ancillary to the original action[,]” meaning that “if the court has jurisdiction to

entertain the original action, no independent basis of jurisdiction for the cross-claim

. . . need be alleged.” Id. (quoting Glens Falls Indemnity Co. v. United States, 229

F.2d 370, 373-74 (9th Cir. 1955)).

      Here, NADC seeks the relief contemplated by the last sentence of Rule 13(g)

through common law and contractual indemnification. See FED. R. CIV. P. 13 (g)

(“The crossclaim may include a claim that the coparty is or may be liable to the

crossclaimant for all or part of a claim asserted in the action against the

crossclaimant.”). Specifically, the claims assert that CEC should “indemnify and

hold NADC harmless” if NADC is “found liable to PAL for extra work PAL

performed on the project.” (ECF No. 29-1, PageID.889, 891). Additionally, NADC

seeks a to recover the retainage for its work on the Power Plant. Because these claims

arise from the same set of facts as the original complaint —work on the Power Plant




                                     Page 5 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2451 Filed 02/18/21 Page 6 of 11




— and their adjudication in this action would promote judicial economy, the Court

grants NADC’s Motion [29].

 II.   CEC’s Motion for Reconsideration [41]

       On May 28, 2020, this Court issued an order denying in part and granting in

part CEC’s Motion to Dismiss [7], which dismissed PAL’s third-party beneficiary

claims against CEC and upheld PAL’s promissory estoppel, unjust enrichment, and

negligent misrepresentation claims against CEC. CEC has filed a Motion for

Reconsideration [41] pursuant to E.D. Mich. 7.1 (h). In order to grant such a motion,

the movant must “not only demonstrate a palpable defect by which the court and the

parties and other persons entitled to be heard on the motion have been misled but

also show that correcting the defect will result in a different disposition of the case.”

E.D. Mich. 7.1 (h)(3). Further, it “may generally be granted for three reasons: (1) an

intervening change in the law; (2) evidence not previously available has become

available; or (3) the necessity to correct a clear error of law or prevent manifest

injustice.” DirecTV, Inc. v. Karpinsky, 274 F. Supp. 2d 918, 920-21 (E.D. Mich.

2003). Here, the Court finds a clear error of law that necessitates a partial

reconsideration of its previous Order [40].

       Relying on Morris Pumps v. Centerline Piping, Inc., this Court held that PAL

could proceed with its promissory estoppel and unjust enrichment claims against


                                     Page 6 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2452 Filed 02/18/21 Page 7 of 11




CEC. 273 Mich. App. 187 (2006). Based on the principle that “an implied contract

may not be found if there is an express contract between the same parties on the

same subject[,]” the court in Morris Pumps found that a supplier of materials could

sue a general contractor for unjust enrichment, because although both parties

separately contracted with the subcontractor, neither of them contracted with one

another. Id. at 190-91, 194-95 (emphasis in original). Following this logic, the Court

did the same here, implying a contract between PAL and CEC where none existed.

      CEC has now brought to the Court’s attention a more recent precedent,

Landstar Express Am., Inc. v. Nexteer Auto. Corp, that it argues limits Morris

Pumps’ holding. 319 Mich. App. 192 (2017). Although the Court does not find that

Landstar Express Am., Inc explicitly limits Morris Pumps, it does highlight the key

animating factor in deciding whether to imply a contract: whether there is a contract

covering the same subject matter, the existence of which is “sufficient to preclude

the imposition of any implied contract” contrary to the express contracts. Id. at 202.

In Landstar Express Am., Inc, although no express contracts existed between

plaintiff and defendants, plaintiff could not pursue an unjust enrichment claim,

because defendants “were parties to express contracts related to the subject matter.”

Id. at 202-03. Other courts agree with this approach. See Belle Isle Grill Corp. v.

City of Detroit, 256 Mich. App. 463, 478 (2003) (“a contract will be implied only if



                                    Page 7 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2453 Filed 02/18/21 Page 8 of 11




there is no express contract covering the same subject matter”); see also

Bartosiewicz v. A2Q, LLC, No. 345942, 2020 WL 1286227, at *11 (Mich. Ct. App.

Mar. 17, 2020) (finding that plaintiff could not pursue an unjust enrichment claim,

because she had express contracts regarding the terms in question); see also

Skywatcher, LLC v. Oliver, No. 1:19-CV-409, 2020 WL 4904170, at *6–7 (W.D.

Mich. Aug. 20, 2020).


      Additionally, promissory estoppel can only be enforced when an express

contract on the same subject matter does not exist. See Novak v. Nationwide Mut.

Ins. Co., 235 Mich. App. 675, 687 (1999) (declining to enforce a promise that

“expressly contradicted” to parties’ signed contract); see also APJ Assocs., Inc. v. N.

Am. Philips Corp., 317 F.3d 610, 617 (6th Cir. 2003) (“Promissory estoppel may not

be used to override the express agreement of the parties contained in written

agreements . . . For the court to apply promissory estoppel under Michigan law, it

must find that an implied agreement exists between the parties, in the absence of an

express contract. (citing Barber v. SMH, Inc., 202 Mich.App. 366, 509 N.W.2d 791

(1993))); see also Aero Taxi-Rockford v. Gen. Motors Corp., No. 259565, 2006 WL

1479915, at *10 (Mich. Ct. App. May 30, 2006) (upholding plaintiff’s promissory

estoppel claim against defendant as an alternative to a breach of contract claim




                                    Page 8 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2454 Filed 02/18/21 Page 9 of 11




between plaintiff and defendant’s agent, but only if a jury “fails to find the existence

of an express contract” on the same subject matter).


      Upon further review, Landstar Express Am., Inc and its progeny are clear —

an express contract on the same subject matter precludes the Court from implying

one. Here, PAL’s express contract with NADC addresses the same subject matter it

attempts to litigate against CEC through equitable means: its abatement of the Power

Plant. Therefore, under the weight of this case law, PAL cannot seek equitable

claims of promissory estoppel and unjust enrichment against CEC.


      CEC similarly challenges upholding PAL’s negligent misrepresentation claim

against it. The Court held that the parole evidence rule did not apply, because no

contract with an integration clause exists between PAL and CEC. CEC, however,

now argues that the integration clause in PAL’s Subcontract applies to CEC, because

it is not limited to representations between the contracting parties.


      “A written integration clause is conclusive evidence that the parties intended

the document to be the final and complete expression of their agreement” such that

extrinsic evidence could not be used to vary its terms. ADR N. Am., L.L.C. v. Agway,

Inc., 303 F.3d 653, 658 (6th Cir. 2002). “Where parties have deliberately put their

agreement into writing . . . it is conclusively presumed that their whole engagement,



                                     Page 9 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2455 Filed 02/18/21 Page 10 of 11




 and the extent and manner of the undertaking, were reduced to writing; and no

 evidence is permitted tending to vary or contradict its terms, or to substitute a new

 or different contract for it.” Komraus Plumbing & Heating, Inc. v. Cadillac Sands

 Motel, Inc., 387 Mich. 285, 291 (1972).

        Here, the Subcontract’s integration clause states: “[t]his Agreement

 represents the entire and integrated agreement between the Parties and supersedes

 all prior negotiations, representations or agreements, either written or oral.” (ECF

 No. 7-10, PageID.208) (emphasis added). The clause explicitly states that that the

 Subcontract is the integrated agreement of the contracting parties. This indicates that

 the excluded prior representations are limited to the representations of the

 contracting parties. Because the Court’s analysis does not amount to a palpable

 defect, CEC’s Motion to Reconsider [41] as to PAL’s negligence misrepresentation

 is denied.

                                     CONCLUSION

       For the reasons stated above, the Court GRANTS NADC’s Motion to Amend

 to Assert a Cross Complaint [29] and GRANTS in part and DENIES in part

 CEC’s Motion for Reconsideration [41]. This ruling has the effect of dismissing

 Counts III and V of PAL’s Amended Complaint [44] (Unjust Enrichment and

 Promissory Estoppel).


                                     Page 10 of 11
Case 2:19-cv-11630-AJT-DRG ECF No. 60, PageID.2456 Filed 02/18/21 Page 11 of 11




       Accordingly,

       IT IS ORDERED that NADC’s Motion to Amend to Assert A Cross

 Complaint Against Consumer’s Energy Company [29] is GRANTED.

       IT IS FURTHER ORDERED that CEC’s Motion for Reconsideration [41]

 is GRANTED in part and DENIED in part.

       SO ORDERED.



                                    s/Arthur J. Tarnow
                                    Arthur J. Tarnow
 Dated: February 18, 2021           Senior United States District Judge




                                 Page 11 of 11
